Citation Nr: 1122022	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  06-27 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for lumbar degenerative disc disease, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active service from March 1984 to July 1995.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2005 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia, which continued the Veteran's current 40 percent rating.

The Veteran appeared at a Travel Board hearing in November 2008 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

In February 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The  AMC/RO completed the additional development as directed, continued to deny the claim, and returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The AMC/RO completed the additional development directed by the Board remand.

2.  The preponderance of the evidence shows the Veteran's lumbar degenerative disc disease was not manifested by thoracolumbar ankylosis at any time during this rating period.  Neither has it been manifested by any associated compensably disabling chronic neurological symptomatology.


CONCLUSION OF LAW

The requirements for an evaluation higher than 40 percent for lumbar degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Code 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A March 2009 letter informed the Veteran how disability ratings and effective dates are assigned.  The claim was reviewed on a de novo basis in a September 2010 supplemental statement of the case.  Thus, any timing-of-notice error was cured and rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The Veteran was not prejudiced by any initial content or timing deficiency.  First, the rating decision and the statement of the case fully explained the reasons and bases for the decision and also informed the Veteran what evidence was required to meet or approximate a higher rating.  The Veteran demonstrated in his written submissions and his testimony that neither he nor his representative was unaware of what was required for a higher rating.  Thus, he had a meaningful opportunity to participate in the decision on his claim.  Therefore, the statutory purposes of content-compliant VCAA notice were not frustrated.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  As a result, the initial content error was rendered harmless.  See Shinseki v. Sanders, ___ U.S. ___, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  While the Veteran may not have received full notice prior to the initial decision, as found above, after notice was provided, he was afforded a meaningful opportunity to participate in the adjudication of the claim via the presentation of pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Id. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. §§ 4.40, 4.45.  As concerns the rating for spinal disabilities under the general rating formula for rating spinal disorders, however, the application of §§ 4.40 and 4.45 as interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995), is specifically subsumed in the formula.

Analysis

Historically, an October 1995 rating decision granted entitlement to service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent rating, effective July 1995.  A September 2004 rating decision granted a 40 percent rating, effective April 2002.  VA received the Veteran's current claim for an increased rating in April 2005.

The general formula for rating spinal disorders provides that regardless whether there are or are not symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent rating applies if forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Formula.  Associated objective neurological symptoms are evaluated separately under the appropriate diagnostic code.  See id., Note (1).

An intervertebral disc syndrome is rated on the basis of incapacitating episodes, which is defined as bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, General Formula, Note, Diagnostic Code 5243.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id., Note (5).  

The evidence of record shows that the there is no ankylosis, favorable or unfavorable, manifested in the Veteran's spine disability.  By definition, the fact that his spine manifests range of motion, albeit limited, is evidence of the absence of ankylosis.  38 C.F.R. § 4.71a.  Thus, there is no factual basis for a higher rating on the basis of ankylosis.  In light of this state of the evidence, the Board's review will focus on whether there is associated neurological symptoms that merit a separate rating.

The totality of the evidence shows the Veteran's primary manifestation to be chronic low back pain, with frequent exacerbations and intermittent radiculopathy.  One of his reported triggers was prolonged standing.  His mother's May 2005 lay statement was essentially to that effect.  For example, a March 2005 VA outpatient entry notes the Veteran's complaints of increasing low back pain, left greater than right, with radiation to the back of the thighs.  Physical examination revealed a normal neurological findings with no objective evidence of radiculopathy.  X-rays showed moderate degenerative disc disease and spondylosis consistent with the Veteran's age.

An April 2005 VA fee-basis examination report notes the Veteran described his pain as constant and of a burning, aching, sharp, and sticking, nature.  On a scale of 1 to 10, he assessed it as 9/10.  Physical activity triggered the pain, it came on by itself, and was relieved by rest.  He did not require medication to function, and he noted his back disability did not cause incapacitation.  The Veteran described his functional impairments as an inability to lift, stand, or sit, for long periods of time.  Physical examination revealed the Veteran's posture as normal and his gait slow.  There were no complaints of radiating pain on movement, muscle spasm was absent, and no tenderness was noted.  The Veteran told the examiner he could not perform straight leg raising or range of motion due to severe pain.  There was no gross evidence of ankylosis of the spine, or evidence of an intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination revealed that motor function and sensation were within normal limits.  Lower extremity reflexes were 2+ throughout.  The examiner found no change in the diagnosis of record, degenerative disc disease of the lumbar spine.

The objective findings on clinical examination show that the Veteran's lumbar spine disability most nearly approximated the assigned 40 percent rating as of the April 2005 examination.  38 C.F.R. § 4.7.  A higher rating was not met or approximated, as the neurological examination was normal and there was no evidence of ankylosis.

VA outpatient records reveal that while the Veteran underwent epidural steroid injections and other pain therapy to relieve periodic exacerbations, there is no evidence of a compensably disabling neurological disorder due to his lumbar degenerative disc disease.  A July 2005 MRI examination report notes that an MRI showed mild degenerative disc disease at L5-S1, and foramina narrowing at L1-2 and L5-S1.  In July 2006, straight leg raising was positive but pedal pulses were 2+.  In April 2007 the Veteran presented with complaints of back pain over the prior six months, and that medication was not providing relief.  Neurological examination revealed strength and sensation as grossly intact.  The assessment was chronic low back pain.  

In June 2007, he complained of pain radiating to his left lower extremity and right anterior thigh numbness.  He denied any bowel or bladder involvement.  Examination revealed positive straight leg raising and 2+ pedal pulses.  Although the assessment was chronic low back pain with radiation to the left lower extremity, there were no positive neurological findings.  His prescription for muscle relaxers was refilled and he was referred for physical therapy.  A March 2008 MRI was read as showing a diffusely bulging disc at L5-S1 with probable impingement upon the exiting nerve root.  His symptoms were essentially the same in January 2009.  The entry noted that a November 2008 X-ray showed no acute injury.

An April 2009 entry notes the Veteran continued to complain of pain radiating to his lower extremities but without bowel or bladder involvement.  The entry also notes the Veteran's history of chronic pancreatitis.  The Veteran ambulated with a limp and with a cane for assistance.  Motor examination was normal at 5/5 throughout.  Knee jerk reflexes were reduced at 1, while ankle jerks were absent.  Straight leg raising, clonus, and Babinski, were negative.

The Veteran testified at his hearing that he had been prescribed bed rest.  Records added to the claims file since February 2009, however, do not note document that any physician ever prescribed bed rest.  Private medical records note findings that were essentially consistent with those recorded in VA records.  A March 2009 report notes the Veteran's status after he fell off a riding mower.  The report noted a diagnosis of degenerative disc disease with L5-S1 stenosis, as well as work restrictions.  The report does not, however, state that bed rest was prescribed.  Thus, the Board rejects the Veteran's credibility as concerns any assertion of physician prescribed bed rest.  This is not to say that the appellant has not used bed rest as self-treatment for his symptoms, but there is no evidence of physician prescribed bed rest as is required under the code.

Part of the development directed in the Board remand was to arrange another examination, as the Veteran asserted at the hearing that his symptoms had increased in severity.  The May 2010 VA examination report notes that the examiner conducted a review of the claims file as part of the examination.  The examiner also noted that he was not a neurologist, but he was an orthopedist and could identify symptoms that required further neurological examination.  The Veteran reported that, with the exception of shoes and socks, he could dress and undress himself and handle his food and toileting.  When the examiner asked him to undress, he needed help from his wife.  The Veteran reported his walking tolerance as 100 yards, and he reported being able to lift two to three pounds.  The examiner noted there was no evidence of flare-ups or incapacitating episodes over the prior 12 months.  His medication included Hydrocodone and over-the-counter medications.  He had discontinued using muscle relaxers because they were ineffective.  The Veteran denied undergoing back surgery, but he had undergone two injections.  The Veteran noted his pain was in the middle of the back, and that it radiated to both buttocks and then the legs-sometimes on the left and sometimes on the right.  There sometimes was leg involvement.  He assessed his problems in the thigh and feet and minimal.  The Veteran reportedly had problems driving or riding in a car for long periods or otherwise staying in the same position for a long period.  The examiner noted the Veteran appeared to be in pain, as he sat in an awkward position and moved from time to time.  He was able to walk on tiptoe and on his heels, though the latter caused back pain.  

Physical examination revealed lumbar motion in each plane of movement.  Straight leg raising was to 45 degrees with back pain bilaterally.  Ankle reflexes were 2+ and equal.  Knee jerks were 2+ on the right but 1+ on the left.  No loss of sensation in the lower extremities was noted, and lower extremity motor power was 5/5, to include plantar flexion and dorsiflexion of the ankle.  The examiner noted that, although the left knee jerk was 1+, quadriceps function appeared normal.  The examiner opined that X-rays showed what would be expected for a 49-year-old.

The examiner noted that examination revealed the Veteran's back to have minimal range of motion with associated pain, but a normal neurological examination and relatively benign X-rays.  Therefore, the examiner opined, there was a discrepancy between the Veteran's X-rays and the objective findings on clinical examination.  The examiner noted that the likely explanation was the Veteran's pancreatic pathology.  The examination report noted the Veteran's VA treatment, which included a pancreatic jejunostomy-a fairly serious abdominal procedure, and he was readmitted in December 2009 for abdominal pain.  The Veteran still had active pancreatic symptoms.  The examiner noted the pancreatic condition aggravated and augmented the feeling of pain in the spine.

In light of the normal neurological examination, the Board finds no factual basis for a separate rating for associated neurological symptoms.  38 C.F.R. § 4.7.  The Board noted earlier in this decision that the General Formula specifically excludes a higher rating due to pain, stiffness, weakness, etc.

The Board acknowledges that the examiner was an orthopedist rather than a neurologist, as the remand directed.  A Board remand confers rights on a claimant and compliance with remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the instant case, however, the Board finds no violation of the 2009 Board remand, as the AMC/RO examination request did in fact request an examination by a neurologist.  Moreover, the orthopedic surgeon who performed the study was fully qualified to provide the information necessary to fairly and accurately rate the appellant's disorder.  Indeed, there were no positive neurological findings on clinical examination.  Thus, another remand would not benefit the Veteran or enhance the VA claims process.  See 68 Fed. Reg. 51,454-51,455 (Aug, 27, 2003).

In light of the above, the Board is constrained to find the preponderance of the evidence shows the Veteran's lumbar degenerative disc disease to have continued to most nearly approximate the assigned 40 percent rating throughout this rating period.  38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5242.

The Board has considered a referral for extraschedular consideration but finds the Veteran's low back disability does not present with an exceptional disability picture.  See 38 C.F.R. § 3.321(b)(1).  The schedular rating criteria considered in this case reasonably describe the Veteran's low back disability level and symptomatology, which means his disability picture is contemplated by the rating schedule and those criteria are adequate to address his symptoms.  Id.; Thun v. Peake, 22 Vet. App. 111 (2008).  The assigned scheduler rating adequately addresses, as far as can practicably be determined, his average impairment of earning capacity.  See 38 C.F.R. § 4.1.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a rating higher than 40 percent for lumbar spine degenerative disc disease is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


